By the decree here involved, a man was denied a divorce for failure to condone the confessed adultery of his wife. But his wife was granted a divorce from him upon a ground not alleged in her petition. It was extreme cruelty. Apparently the extreme cruelty upon which the decree was based was founded upon the fault of the wife as stated.
The man's (Robert L. Stephenson, plaintiff in error) action and conduct, after rendition of the decree against him and an order ancillary to it awarding custody of a child born of the parents, to the mother, was contemptuous of the court and allegedly criminal. He has taken his child from this jurisdiction and so he has violated the trial court's order awarding custody of the child to the mother. A citation for contempt has been issued and recalled.
Stephenson stands charged with "child stealing" in violation of the penal statutes of the State of Oklahoma, but he has not returned the child to the jurisdiction of our courts. So the plaintiff in error, Stephenson, is a potential outlaw insofar as the custody of the child is concerned, and while he may suffer the penalty of the law for his derelictions, nevertheless he abides his own discretion in obedience of the decree and order of the trial court this day affirmed.
Stephenson has sought here a "determination of his rights at law and in equity," but now his compliance with the final judgment of this court affirming the decree rendered below remains within Stephenson's discretion. I had thought the cause should have been held in abeyance to await the exercise of Stephenson's discretion so that it might be known whether he would obey any judgment or order finally rendered.
I had thought that in good and sufficient time the courts might determine whether the divorce and ancillary order of the child's custody were void or voidable. But it was urged in the case at bar that the decree was void for lack of the trial court's jurisdiction in that the parties were not actually residents of the State of Oklahoma, for the period of one year prior to the commencement of the action, as required by statute for the rendition of a decree of divorce.
The facts are that the parties, after marriage in Oklahoma, departed for Texas, where they resided during and for more than a year prior to the commencement of the action for divorce in Oklahoma. While the parties in their pleadings in conclusion agreed to the allegation of the required actual residence in Oklahoma, the specifications of their pleadings are at variance with these agreed conclusions.
Whether the parties were actual residents of the State of Oklahoma while they actually resided, according to their pleadings and proof, in the State of Texas, is a "fine kettle of fish" and somewhat confusing.
The matter presented in the case at bar goes to the ipse dixit of the law. It is a matter of jurisdiction dependent upon the fact of actual residence. The parties to an action at law, or in equity, may, not confer jurisdiction upon a court. Primarily, and in finality, jurisdiction is a power conferred upon the court by the sovereign, but an element in the exercise of that power, in law or equity, is the facts of the controversy presented by the parties. The parties also must be summoned or be present in court. In the case at bar, the parties were before the court, but if they were not actual residents of Oklahoma for the required time prior to the commencement of the action, they are not divorced at all because the trial court did not have power to render the particular decree, and if this is so, Robert is not guilty of the crime charged upon him.
It may be that Helen, in writing, confessed her adulterous relation too soon. If so, it may be that she may be forgiven here, or hereafter. But Robert *Page 627 
should not have been condemned for not having condoned Helen's error.
The Lowly Nazarene said something about such a matter to Mary Magdalene, but now Robert has his election at his discretion, and his discretion extends to his determination of whether he will abide or obey the final judgment of this court.
In the jurisdiction of the state, the power of the district court to render a decree of divorce is dependent upon authority lodged in the court as to the particular subject matter. The trial court undoubtedly had general jurisdiction over domestic relations. It had authority of the parties, but Helen sued Robert for divorce upon one particular ground alleged in her petition, to wit, nonsupport, but she secured her divorce upon another and different ground, namely, extreme cruelty, mental in its nature. It consisted of the acts of Robert in accusing Helen of that which Robert observed and which Helen, writing, repeatedly confessed.
I am indeed discouraged in being unable to comprehend whether it was Robert's accusation of the unfaithfulness and immorality of Helen that caused her "great mental humiliation and pain" as found by the trial court to be the ground for Helen's divorce, or whether Helen's mental pain and suffering were caused by her admitted adulterous relation.
In LeClair v. Calls Him, 106 Okla. 247, 233 P. 1087, this court stated the law "Where a petition sought a divorce upon the ground of adultery, decree granting divorce upon the ground of defendant's habitual drunkenness was void as based upon an issue not in the case." The decree therein rendered was turned under again with the expression, "A party seeking a divorce . . . must allege the ground of divorce and prove that ground." Herein, the decree of divorce was based upon a ground, extreme cruelty, neither alleged nor proved.
A void judgment may be vacated by any party, unhampered by limitation of time. A void judgment binds no one. All acts performed as a result of a void judgment or decree are void. The rendition of a void decree is a fraud upon the parties. There can be no execution under it, and a void decree is a nullity in all of its horrendous aspects. In law and in equity such a decree is subject to being "lopped off" as a dead limb upon the judicial tree and by the instrument of an order or judgment based upon a motion or petition. If now the decree is void for want of jurisdiction, by reason of the lack of one or more of the elements or authority, such an infirmity in the disguise of a judgment or decree may subject it to being declared dead within or after lifetime of either party to it.
I am very certain, however, that a majority of the justices would not agree with this pronouncement so long as Robert shows disrespect for instrumentalities of his government, and particularly contempt for the trial court's decree and order with which he disagrees.